Citation Nr: 1532119	
Decision Date: 07/28/15    Archive Date: 08/05/15

DOCKET NO.  07-26 065	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1.  Entitlement to an initial disability rating in excess of 20 percent for lumbar spine degenerative disc disease and arthritis.

2.  Entitlement to a compensable initial disability rating for recurrent hemorrhoids prior to September 24, 2010.

3.  Entitlement to an increased disability rating for recurrent hemorrhoids rated as 10 percent disabling from September 24, 2010.

4.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESSES AT HEARING ON APPEAL

The Veteran and his sister


ATTORNEY FOR THE BOARD

D.S. Lee, Counsel


INTRODUCTION

The Veteran served on active duty from February 1971 through February 1977.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions issued in October 2006 by the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan, which granted service connection for lumbar spine degenerative disc disease and arthritis with a 20 percent initial disability rating, effective November 4, 2005, and, in May 2007 by the RO in Togus, Maine, which granted service connection for hemorrhoids with a noncompensable (zero percent) initial disability rating, effective November 16, 2006.  The Veteran perfected timely appeals in which he challenges the assigned initial disability ratings.  Original jurisdiction over this matter has been transferred back to the RO in Detroit, Michigan.

Testimony was received from the Veteran and his sister during a November 2008 Travel Board hearing.  A transcript of that testimony is associated with the claims file.

During the development of the foregoing appeals, the Appeals Management Center (AMC) in Washington, D.C. issued an October 2011 rating decision that granted a 10 percent disability rating for hemorrhoids, effective September 24, 2010.  Notwithstanding that partial grant, the Veteran has indicated his intention to maintain his appeal as to the issues concerning the disability ratings assigned for his hemorrhoids.  The Board presumes that the Veteran is seeking the maximum available benefits for his hemorrhoid disability.  Hence, it maintains jurisdiction over that issue in addition to the issue concerning the Veteran's lumbar spine disability.  See Fenderson v. West, 12 Vet. App. 119, 126 (1999); AB v. Brown, 6 Vet. App. 35, 38 (1993).

This matter was remanded previously by the Board in April 2009, August 2010, and March 2012 for further development.  As to the issue concerning the Veteran's hemorrhoids, the Board is satisfied that all directed development has been performed and will consider that issue on a de novo basis.

The Board notes also that, in March 2012, it determined that the issue of the Veteran's entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU) was raised implicitly by the evidence of record.  That issue was remanded for development by the agency of original jurisdiction and now also returns to the Board for its de novo review.  For reasons discussed more fully below, the Board finds that still additional development of the issues concerning the Veteran's lumbar spine disability and claim for a TDIU is necessary.

This appeal previously included issues of the Veteran's entitlement to service connection for claimed left leg weakness.  That issue was denied by the Board in April 2009.  As that issue already has been adjudicated by the Board, it does not remain on appeal.

The issues of the Veteran's entitlement to an initial disability rating in excess of 20 percent for lumbar spine degenerative disc disease and arthritis and entitlement to a TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).





FINDINGS OF FACT

1.  Prior to September 24, 2010, the Veteran's hemorrhoids were recurring frequently, were large and irreducible, and were manifested by frequent bleeding, essentially constant pain and discomfort, occasional moderate leakage, and mild rectal stricture that was not productive of any reduction of lumen; and moreover, were not productive of anemia or fissures.

2.  From September 24, 2010, the Veteran's hemorrhoids continued to recur frequently, were large, irreducible, and thrombotic, and were manifested by essentially constant pain and discomfort, frequent bleeding and mild occasional leakage; however, was not manifested by ongoing rectal or anal stricture, anemia, or fissures.


CONCLUSIONS OF LAW

1.  The criteria for an initial disability rating of 10 percent, and no more, for recurrent hemorrhoids are met for the period prior to September 24, 2010.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.159, 4.1, 4.3, 4.7, 4.114, Diagnostic Codes 7332, 7333, and 7336 (2014).

2.  The criteria for a disability rating in excess of 10 percent for recurrent hemorrhoids are neither met nor approximated for the period from September 24, 2010.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.159, 4.1, 4.3, 4.7, 4.114, Diagnostic Codes 7332, 7333, and 7336 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Higher Disability Ratings for Recurrent Hemorrhoids

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities.  Disability ratings are based on the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes.  See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1. 

Where there is a question as to which of two disability ratings applies, the higher rating will be assigned i6f the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

In order to evaluate the level of disability and any changes in severity, it is necessary to consider the complete medical history of the veteran's disability.  Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  Where entitlement to compensation already has been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Moreover, staged ratings are appropriate in any increased rating claim in which distinct time periods with different ratable symptoms can be identified.  The relevant focus for adjudicating an increased rating claim is on the evidence concerning the state of the disability from the time period one year before the claim was filed until VA makes a final decision on the claim.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  In instances where the disability rating being appealed is the initial disability rating assigned for a newly service-connected disability, the entire appeal period is for consideration, and again, staged ratings may be assigned as warranted, based upon the facts found.  See Fenderson v. West, 12 Vet. App. 119 (1999).

When a reasonable doubt arises regarding the degree of disability, such doubt will be resolved in the veteran's favor.  38 C.F.R. §§ 3.102, 4.3.  Once the evidence is assembled, the Board is responsible for determining whether the preponderance of the evidence is against the claim.  If so, the claim is denied; if the evidence is in support of the claim or is in equal balance, the claim is allowed.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

As noted in the introduction, a noncomepensable initial disability rating was assigned for the Veteran's hemorrhoids, effective from November 16, 2006 through September 23, 2010.  A 10 percent disability rating was later assigned, effective from September 24, 2010.  For all periods relevant to this appeal, the Veteran's hemorrhoids disability has been rated pursuant to the rating criteria under 38 C.F.R. § 4.114, Diagnostic Code (DC) 7336.  Those criteria, which do pertain specifically to disabilities due to external and internal hemorrhoids, provide for a noncompensable disability rating for mild or moderate external or internal hemorrhoids.  A 10 percent disability rating is assigned where external or internal hemorrhoids are shown as being large or thrombotic, irreducible with excessive redundant tissue, and evidencing frequent recurrences.  A maximum schedular 20 percent disability rating is warranted where the evidence shows hemorrhoids marked by persistent bleeding and with secondary anemia, or with fissures.  Subject to the foregoing laws and regulations, the Board turns to the relevant evidence.

	Prior to September 24, 2010

The pertinent evidence includes a March 2007 VA examination which reflects that the Veteran was reporting constipation, hemorrhoids, and occasional bleeding from the hemorrhoids.  He stated that previous studies and treatment indicated the presence of two external and one internal hemorrhoid.  Regarding his symptoms at that time, he described itching, burning, pain, and swelling, but denied any history of surgery or hospitalization for the hemorrhoids.  A physical examination revealed the presence of both external and internal hemorrhoids, each of which measured roughly one centimeter.  There was no evidence of prolapse, thrombosis, fissures, bleeding, or excess redundant tissue.  Similarly, there was no evidence of fistula, anal or rectal stricture, sphincter impairment, or rectal prolapse.

Private records from St. Mary's Health Care show that the Veteran sought treatment for his hemorrhoids at that facility in May 2008.  At that time, he reported that he had a bloody bowel movement and that he observed a large amount of blood in the toilet.  An examination revealed easily visible external hemorrhoids, as well as a fair amount of blood and clotting in the rectal opening.

The Veteran sought subsequent VA care for his hemorrhoids in September 2008.  A rectal examination performed at that time revealed a few external hemorrhoids; however, there was apparently no evidence of bleeding, hemorrhoid tags, or nodules.  The prostate was normal in size and the rectum was normal in tone.

During follow-up VA treatment in October 2008, the Veteran reported that he had been having clear and sometimes red leakage from his anus.  He stated that he was required to use toilet paper as a makeshift absorbent pad in order to avoid stains and embarrassment.  He also reported periods of intermittently alternating diarrhea and hard stool.  Despite these complaints, a full rectal or gastrointestinal examination was apparently not performed.

During his November 2008 Travel Board hearing, the Veteran testified that he was experiencing ongoing bleeding from his hemorrhoids and that he was required frequently to clean himself and wear preventative absorbent materials.  He testified further that he could physically feel his hemorrhoids and that he had previously used a donut cushion to sit more comfortably.

In August 2009, the Veteran was given a new VA examination of his hemorrhoids.  At that time, the Veteran reported that he was straining to move his bowels 40 percent of the time and that he noticed rectal bleeding in the toilet approximately once a month.  Consistent with the medical history outlined above, he reported that he had been to the emergency room on one occasion in which he experienced rectal bleeding.  The Veteran also reported ongoing symptoms of itching, swelling, pain, and irritation of the rectum and perirectal tissue.  He also denied having any perianal discharge, fecal incontinence, or history of anemia or fistula.  Indeed, the examiner noted that blood test results did not indicate any evidence of anemia.

A rectal examination revealed an enlarged prostate, mild rectal stricture, and general discomfort circumferentially.  Still, rectal tone was normal and no masses were palpable.  There was also no evidence of perianal erythema, fissures, or perirectal abscesses.  The examiner opined that the Veteran had symptomatic external and internal hemorrhoids that caused painless rectal bleeding and mild rectal stricture, but without persistent narrowing of the caliber of the stool.

Overall, the evidence pertinent to the period before September 24, 2010 indicates that the Veteran experienced frequently recurring external and internal hemorrhoids that were marked by fairly frequent bleeding and essentially constant pain and discomfort.  Given the frequent nature of the recurrences, the lack of evidence indicating that the size of the hemorrhoids were reduced at any point during the appeal period, and the Veteran's testimony that he could physically feel the presence of his hemorrhoids, the evidence also seems to be consistent with hemorrhoids that are large and irreducible in quality.  In view of the same, the Board concludes that, for the period before September 24, 2010, the symptoms and manifestations associated with the Veteran's hemorrhoids meet the criteria for a 10 percent disability rating under DC 7336.  The Board finds, however, that the criteria for a 20 percent disability rating are not met.  In that regard, the evidence shows that, although the Veteran did experience frequent bleeding from his hemorrhoids, his hemorrhoids were not productive of anal fissures or secondary anemia.

The Board has considered the potential application of the various other provisions of 38 C.F.R., Parts 3 and 4.  Schafrath, 1 Vet. App. 589.  In doing so, the Board observes that 38 C.F.R. § 4.114 does contain other rating criteria for various other disabilities of the rectum and anus.  Such criteria include DC 7332 (for impairment of sphincter control of the rectum and anus) and DC 7333 (for stricture of the rectum and anus.

Under DC 7332, a 10 percent disability rating is warranted for disabilities marked by constant slight or occasional moderate leakage.  A 30 percent disability rating is assigned where the evidence shows occasional involuntary bowel movements that necessitate the use of a pad.  A 60 percent disability rating is appropriate for disabilities with extensive leakage and fairly frequent involuntary bowel movements.  A maximum 100 percent disability rating is warranted where there is complete loss of sphincter control.

Although the October 2008 VA treatment records and the Veteran's November 2008 Board hearing testimony do indicate that the Veteran was experiencing some symptoms of leakage at that time, such symptoms appear to be intermittent.  In that regard, the Board observes that records prior to October 2008 made no mention of any subjectively reported or objectively observed leakage.  Similarly, no leakage was reported or observed during the subsequent August 2009 VA examination.  Indeed, there is no evidence of any treatment records dated after October 2008 that reference any complaints or objectively observed leakage.  Given the apparently intermittent and infrequent symptoms of leakage, the evidence appears to be consistent with, at worst, occasional moderate leakage.  Subject to the same, the evidence also does not suggest, nor does the Veteran report, symptoms of involuntary bowel movements.  Under the circumstances, the criteria under DC 7332 do not assist the Veteran in attaining a disability rating higher than 10 percent for the period before September 24, 2010.

DC 7333 provides for a 30 percent disability rating where the evidence shows stricture of the rectum and anus that is productive of moderate reduction of lumen, or moderate constant leakage.  A 50 percent disability rating is assigned where there is great reduction of lumen or extensive leakage.  A maximum 100 percent disability rating is assigned where stricture of the rectum and anus has necessitated a colostomy.

Here, the August 2009 VA examiner noted mild rectal stricture, but noted that the Veteran was not experiencing persistent narrowing of the caliber of stool.  In view of the same, the evidence does not seem to be consistent with moderate or worse reduction of lumen.  Further, as noted above, the evidence appears to indicate at worst occasional moderate leakage, but not constant or extensive leakage.  Certainly, there is no evidence in the record that the Veteran has required a colostomy, and indeed, the Veteran has denied any history of surgery for his hemorrhoid condition.  In view of the same, the criteria for a disability rating higher than 10 percent for the period before September 24, 2010 are also not met under DC 7333.

Still other rating criteria for rectal and anal disabilities are provided under DCs 7334 (for prolapse of the rectum) and 7335 (fistula in ano).  Other criteria under 38 C.F.R. § 4.114 also apply for disabilities due to disturbances of the colon and intestines (DCs 7319 through 7331).  Nonetheless, where the evidence does not show any intestinal or colon diagnoses or additional symptoms or manifestations that are contemplated under those codes, those rating criteria do not apply in this case.

In summary, the Veteran is entitled to a higher 10 percent initial disability rating, and no more, for recurrent hemorrhoids prior to September 24, 2010.  To that extent, this appeal is granted.

	From September 24, 2010

The evidence in the claims file does not indicate any ongoing or regular VA or private treatment for the Veteran's hemorrhoids during the period from September 24, 2010.  The only pertinent evidence are the findings from the Veteran's September 24, 2010 VA examination, which served as the AMC's basis for the award of a 10 percent disability rating effective from September 24, 2010, as provided in the AMC's October 2011 rating decision.

During the September 2010 examination, the Veteran reported recurrent hemorrhoids that returned approximately twice a year, with recurrence of thrombosis four times a year, and rectal bleeding occurring anywhere from once to eight times a month.  He also reported symptoms of itching, burning, diarrhea, difficulty passing stool, pain, and swelling.  He stated that he experienced occasional mild fecal leakage and frequent perianal discharge.

On examination, the examiner noted the presence of internal hemorrhoids measuring 1.0 centimeter by 0.4 centimeter and external hemorrhoids measuring 1.0 centimeters by 0.5 centimeters.  There was evidence of thrombosis; however, no evidence of fissures, excessive redundant tissue, fistula, anal or rectal stricture, impairment of the sphincter, or rectal prolapse.  Brown stool was observed on the Veteran's underwear and the edges of his rectum.    The examiner reviewed a February 2006 sigmoidoscopy study that revealed irritated internal hemorrhoids but no other abnormalities.  In terms of function, the examiner opined that the Veteran was mildly impaired in chores, shopping, bathing, dressing, and toileting; moderately impaired in exercise, recreation, and feeding; and unimpaired in sports, traveling, and grooming.  Overall, the examiner noted that the Veteran has had hemorrhoid irritation and flare-ups, but was not anemic and without thrombosis or fissures.

The evidence pertinent to the period from September 24, 2010 shows that the Veteran has had ongoing recurrent hemorrhoids that are large and thrombotic and marked by bleeding and mild and occasional leakage.  Nonetheless, there remains no evidence in the record that the Veteran's hemorrhoids have resulted in anemia or anal fissures.  Based on the evidence, the criteria for a disability rating in excess of 10 percent for the Veteran's hemorrhoids pursuant to DC 7336 are not met.

Similarly, to the extent that the evidence shows ongoing mild and occasional leakage, the evidence does not show that the Veteran has experienced involuntary bowel movements or experienced complete loss of sphincter control.  As such, the criteria for a disability rating higher than 10 percent also are not met under DC 7332.  Notably, the September 2010 VA examiner noted expressly that there was no evidence of ongoing anal or rectal stricture.  Accordingly, the rating criteria under DC 7333 are not applicable in rating the Veteran's hemorrhoids after September 24, 2010.

In the continued absence of any evidence demonstrating that the Veteran's hemorrhoids have resulted in any disturbance of the colon and intestines or other manifestations such as prolapse of the rectum or fistula, the other criteria under DCs 7319 through 7331, 7334, and 7335 also do not apply in rating the Veteran's hemorrhoids after September 24, 2010.

In summary, the criteria for a disability rating in excess of 10 percent for recurrent hemorrhoids from September 24, 2010 are not met.  Accordingly, and to that extent, this appeal is denied.

	Other Considerations

The Board has also considered possible application of the provisions under 38 C.F.R. § 3.321(b)(1), which govern the assignment of extra-schedular disability ratings.  In Thun v. Peake, 22 Vet App 111 (2008), the United States Court of Appeals for Veterans Claims (Court) established a three-step inquiry for determining whether an extra-schedular rating is warranted by the evidence.  First, the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular ratings for that service-connected disability are inadequate.  Second, if the schedular rating does not contemplate the Veteran's level of disability and symptomatology and is found inadequate, the Board must determine whether the Veteran's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extra-schedular rating.

Considering the first prong under Thun, the Board concludes that the evidence in this case does not show that the manifestations and symptoms associated with the Veteran's hemorrhoids have resulted in an exceptional disability picture that renders inadequate the available schedular criteria.  In this regard, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule and the assigned schedular evaluation is therefore adequate, and, no extra-schedular referral is required.  Id., see also VAOGCPREC 6-96 (Aug. 16, 1996).  Otherwise, if the schedular rating does not contemplate the claimant's level of disability and symptomatology and is found inadequate, VA must determine whether the claimant's exceptional disability picture exhibits other related factors, such as those provided by the extra-schedular regulation as "governing norms" (which include marked interference with employment and frequent periods of hospitalization).

Here, a comparison between the level of severity and symptomatology of the Veteran's assigned ratings with the established criteria found in the rating schedule shows that the selected rating criteria reasonably describe the Veteran's disability level and symptomatology.  As discussed above, higher ratings are available under the selected code provisions; however, the Veteran's hemorrhoids have not been productive of the manifestations or disability picture required for higher disability ratings than those contemplated herein.  Moreover, there is no evidence in the record that the Veteran's hemorrhoids have necessitated any periods of in-patient care or surgery.  Also, the record does not show that the Veteran's hemorrhoids have resulted in marked interference with the Veteran's occupational functioning to a degree beyond that already contemplated by the assigned disability ratings.  As such, it cannot be said that the available schedular ratings are inadequate.  Based on the foregoing, the Board finds that the requirements for an extra-schedular evaluation for the Veteran's service-connected hemorrhoids, under the provisions of 38 C.F.R. § 3.321(b)(1), are not met.  Thun, 22 Vet. App. 111; Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218 (1995).

The Board has also considered whether "staged" disability ratings, beyond those already contemplated and provided in this decision, are warranted by the evidence. The symptomatology shown upon examination and treatment, however, has been essentially consistent and fully contemplated by the assigned disability ratings. As such, there is no basis for further staged disability ratings in this case.

II.  Duties to Notify and Assist

VA's duties to notify and assist claimants in substantiating a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014) and 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical evidence or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In accordance with 38 C.F.R. § 3.159(b)(1), proper notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.

VA's notice requirements apply to all five elements of a service-connection claim: veteran status, existence of a disability, a connection between a veteran's service and the disability, degree of disability, and effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  In rating cases, a claimant must be provided with information pertaining to assignment of disability ratings (to include the rating criteria for all higher ratings for a disability), as well as information regarding the effective date that may be assigned.  Id.  Such notice should be provided to a claimant before the initial unfavorable decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).

Insofar as the issues concerning the disability ratings to be assigned for the Veteran's hemorrhoids, a December 2006 pre-rating letter provided the Veteran with notice of the information and evidence needed to substantiate his claims for service connection for hemorrhoids.  Consistent with Dingess, that letter also included notice of the process by which VA assigns disability ratings and effective dates for newly service-connected disabilities.  Subsequently, and after the Veteran was afforded reasonable opportunity to respond to the pre-rating letter, the Veteran's claim was adjudicated in the RO's May 2007 rating decision.  This notification would apply to the "downstream" issues of entitlement to a higher initial disability rating for hemorrhoids.  In Dingess, the Court held that in cases in which service connection has been granted and an initial disability rating and effective date have been assigned, the typical service connection claim has been more than substantiated, it has been proven, thereby rendering section 5103(a) notice no longer required because the purpose that the notice is intended to serve has been fulfilled.  Dingess, 19 Vet. App. at 490-91; see also Dunlap v. Nicholson, 21 Vet. App. 112 (2007) (stating that section 5103(a) notice is no longer required after service-connection is awarded); Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).  Thus, VA's duty to notify the Veteran in connection with his claims for a higher initial disability rating for hemorrhoids is satisfied.

In addition, VA has fulfilled its duty to assist in obtaining identified and available evidence needed to substantiate the Veteran's claim.  His claims submissions, hearing transcript, VA treatment records, pertinent private treatment records, and SSA records have been obtained and associated with the record.  VA examinations of the Veteran's hemorrhoids were conducted in March 2007, August 2009, and September 2010.  Those examinations, along with the other evidence of record, are fully adequate for the purposes of determining the severity, symptoms, manifestations, and impairment resulting from the Veteran's hemorrhoids.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).

Overall, there is no evidence of any VA error in notifying or assisting the Veteran that reasonably affects the fairness of this adjudication.


ORDER

A 10 percent initial disability rating, and no more, for recurrent hemorrhoids is granted for the period prior to September 24, 2010, subject to the laws and regulations governing the payment of monetary benefits.

An increased disability rating for recurrent hemorrhoids rated as 10 percent disabling from September 24, 2010 is denied.


REMAND

Concerning the issue of the Veteran's entitlement to a higher initial disability rating for lumbar spine degenerative disc disease and arthritis, the Veteran was most recently afforded a VA examination of his spine in September 2010.  Since that time, the Veteran has alleged in a February 2014 TDIU application that he has been rendered incapable of working due to his lumbar spine disability.

Indeed, later that month, VA also obtained the Veteran's social security records, which show that the Social Security Administration (SSA) was given a favorable disability determination in which it determined that the Veteran was disabled from working due at least in part to his lumbar spine disability.  The records obtained from SSA include a September 2009 medical evaluation performed by Dr. S.A.M., who determined that the Veteran was incapable of any gainful employment, even of a sedentary type, due to limitations caused by his lumbar spine disability.

As the Veteran's SSA records had not been associated with the claims file at the time that the September 2010 VA examination was conducted, the examiner clearly did not have an opportunity to review and consider the functional findings noted in Dr. S.A.M.'s September 2009 evaluation.  For that reason, Dr. S.A.M.'s findings are not addressed or discussed in the examiner's report, and for that reason, the September 2010 VA examination is incomplete.  In view of the foregoing deficiency, as the Veteran appears to allege some worsening in his spine condition, and as it has been nearly five years since the Veteran's spine was last examined, the Veteran should now be afforded a new VA examination to determine the severity of all symptoms and manifestations associated with his lumbar spine disability and to determine any functional and/or occupational limitations associated with those manifestations.  38 C.F.R. § 3.159(c)(4).

In instances where a decision on one issue would have a significant impact upon the outcome of another, and that impact in turn could render any review of the decision on the other claim meaningless and a waste of appellate resources , the two claims are inextricably intertwined.  Henderson v. West, 12 Vet. App. 11, 20 (1998); Harris v. Derwinski, 1 Vet. App. 180 (1991); Parker v. Brown, 7 Vet. App. 116, 118 (1994).  As discussed above, the evidence in the record suggests that the symptoms associated with the Veteran's service-connected lumbar spine disability have worsened and render the Veteran unable to secure or follow a substantially gainful occupation.  Given the evidence, the issue of the Veteran's entitlement to a TDIU is inextricably intertwined with the issue concerning the Veteran's entitlement to a higher initial disability rating for his lumbar spine disability.  Hence, the issue of the Veteran's entitlement to a TDIU must also be remanded.

Prior to arranging the above examination, in order to ensure that the most complete and up-to-date evidence has been associated with the claims file, the Veteran should also be asked to identify any private or VA treatment providers who have rendered any other treatment for his service-connected disabilities since September 2014.  VA must then also make efforts to obtain any additional treatment records that are identified by the Veteran. 38 C.F.R. § 3.159.

Accordingly, the case is REMANDED for the following action:

1.  A letter should be sent to the Veteran explaining, in terms of 38 U.S.C.A. §§ 5103 and 5103A, the need for additional evidence regarding his claims of entitlement to an initial disability rating in excess of 20 percent for lumbar spine degenerative disc disease and arthritis and a TDIU. 

This letter must also inform the Veteran about the information and evidence that is necessary to substantiate his claims and provide notification of both the type of evidence that VA will seek to obtain and the type of evidence that is expected to be furnished by the Veteran. The letter must also notify the Veteran that VA is undertaking efforts to schedule a VA examination of his lumbar spine disability. 

The Veteran should also be provided a VA 21-4142 release and be asked to identify the name(s) and current address(es) for any private and/or VA treatment providers who have provided treatment for his service-connected disabilities since September 2014.

2.  Make efforts to obtain the records for any treatment identified by the Veteran.  Records obtained as a result of such efforts should be associated with the claims file.  If such efforts yield negative results, a notation to that effect should be inserted in the file.  The Veteran and his representative are to be notified of any unsuccessful efforts in order to allow the Veteran the opportunity to obtain and submit those records for VA review.

3.  After the foregoing development has been performed to the extent possible, the Veteran should be afforded a VA examination of his spine, to be performed by an appropriate examiner, to determine the current severity of all manifestations associated with his lumbar spine degenerative disc disease and arthritis.

The Veteran's claims file should be made available to the examiner prior to the examination, and the examiner must review the entire claims file in conjunction with the examination.  All tests and studies deemed necessary by the examiner should be performed, including an interview of the Veteran, range of motion testing of the thoracolumbar spine, and neurological testing of the lower extremities.

The examiner should render specific findings as to whether there is objective evidence of pain on motion, weakness, excess fatigability, and/or incoordination associated with the Veteran's service-connected lumbar spine disability.  If pain is observed during motion, the examiner should indicate the point at which pain begins.  In addition, the examiner should indicate whether, and to what extent, the Veteran experiences functional loss of the lumbosacral spine due to pain and/or any of the other symptoms noted above during flare-ups and/or with repeated use.  To the extent possible, the examiner should express any such additional functional loss in terms of additional degrees of limited motion.  The examiner should also specifically indicate whether there is any ankylosis of the spine, and if so, whether such is favorable or unfavorable, and the extent of such ankylosis (specifically, ankylosis is limited to the thoracolumbar spine, or, is present in the entire spine).  In this regard, as to any limitation of motion demonstrated, the examiner should offer an opinion as to the validity of the tested thoracolumbar motion, to include an opinion of whether the Veteran demonstrated full effort during the thoracolumbar motion tests, or whether any severely diminished thoracolumbar motion noted on examination was due to any ankylosis in the spine.

The examiner should also determine whether there are any neurological manifestations associated with the Veteran's spine disability, and for any such manifestations, offer an opinion as to which nerve groups are affected.  The examiner should characterize the severity of each such manifestation.

The examiner should also comment on the effect of the any noted symptoms and manifestations on the Veteran's daily life and economic adaptability, with full consideration of Social Security Administration records in this regard.

If a diagnosis of intervertebral disc syndrome (IVDS) is confirmed on neurologic examination and found to be medically related to the Veteran's service-connected back disability, the orthopedic examiner should also render findings particularly responsive to the criteria for rating IVDS.  In this regard, the examiner should comment as to the existence and frequency of any of the Veteran's incapacitating episodes (i.e., a period of acute signs and symptoms due to IVDS that requires bed rest prescribed by a physician and treatment by a physician).

A report of the examination should be prepared and associated with the Veteran's VA claims file.  A complete rationale which includes citation to any relevant facts, evidence, or medical principles must be provided for all opinions rendered.  

4.  After completion of the above development, the issues of the Veteran's entitlement to an initial disability rating in excess of 20 percent for lumbar spine degenerative disc disease and arthritis and a TDIU should be readjudicated.  If the determination remains adverse to the Veteran, he and his representative should be furnished with a supplemental SOC and be given an opportunity to respond.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
A. C. MACKENZIE
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


